DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 12/02/2020.
Claims 5, 8, 16, 19, and 23 have been canceled.
Claims 1-4, 6-7, 9-15, 17-18, 20-22, and 24 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants response relating to Claim Interpretation under 35 USC 112(f) have been fully considered.
Applicants argument relating to 35 USC 101 rejection have been fully considered, but are not persuasive. 
Applicants argued that “claim is not simply an abstract idea but includes a combination of hardware and software to perform functions as recited” (Remarks, pg. 16).
Examiner respectfully disagrees. Claims may include hardware and software but it does not mean that having hardware and software to be considered as statutory. These hardware and software cold be simply a generic computer elements for performing the functions.  The claim recites numerical simulation. However, this limitation, under BRI, is simply a calculation 

Applicants argued that “The technical solution the invention of claim 1 is to determine a power generation….with the method of amended claims 1 having been implemented, a more accurate power generation….thus it reduces installation and maintenance costs of the anemometer tower…”.
Examiner respectfully disagrees. The claim recites only the idea of a solution or outcome (i.e. mathematical concepts) i.e. the claim fails to recite details of a how a solution to a problem is accomplished. The recitation of claim limitation that attempt to cover a solution (i.e. calculating a power generation) to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it”. Therefore, the claims as recited are fully fall under mathematical concepts without claiming a particular solution to a problem or a particular way to achieve a desired outcome that may integrate the judicial exception or provide significantly more. In other word, a particular solution to a problem should be claimed.

Applicant’s amendment relating to Claim Objections have been fully considered. The Claim objections of claim 3 and 14 have been withdrawn.

Applicants amendments/arguments relating to claims 1-4, 6, 7, 9-15, 17, 18, 20-22, and 24 have been fully considered. The rejection of claims 1-4, 6, 7, 9-15, 17, 18, 20-22, and 24 have been withdrawn.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites “a circles is” which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-15, 17-18, 20-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 1, the claim recites a method for calculating a power generation of a wind farm, comprising, and therefore is a method, which is a statutory category of invention.

At step 2A, prong one, the claim recites determining a ruggedness index, determining that a terrain complexity of the wind farm fields, determining whether anemometer tower data in the wind farm field, determining that the anemometer tower data in the wind farm field, performing a mesoscale numerical simulation of a meteorological variable of the wind farm field, 

The limitations of determining a ruggedness index, determining that a terrain complexity of the wind farm fields, determining whether anemometer tower data in the wind farm field, determining that the anemometer tower data in the wind farm field, performing a mesoscale numerical simulation of a meteorological variable of the wind farm field, determining the mesoscale numerical simulation data, and calculating the power generation of the wind farm, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mathematical concepts. That are, nothing in the claim element precludes the steps from practically being performed as mathematical concepts. Therefore, the limitations fall under mathematical concepts.

If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At Step 2A, Prong 2, The judicial exception is not integrated into a practical application. In particular, the claim recites numerical simulation. However, this limitation, under BRI, is simply a calculation run on a computer. Therefore, this 

Step 2B: As recited above the additional element “numerical simulation”, which is under BRI is simply a calculation run on a computer (See: Applicant Specification par [0027]- [0028] “numerical simulation of the metrological variable of the wind farm field is performed” par [0091] the present application may introduce virtual anemometer tower data through a mesoscale numerical simulation to improve a calculation accuracy”). For at least these reasons, independent claim 1 is not patent eligible.

Claim 2: it recites verifying a reliability of the numerical simulation and correcting numerical simulation data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mathematical concepts. That are, nothing in the claim element precludes the steps from practically being performed as mathematical concepts.

Claim 3: it recites …..a circles is formed, …..the anemometer tower data is determined, ….the anemometer tower data is determined as unrepresentative data, ….the anemometer tower is determined as unrepresentative data and …., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mathematical concepts. That are, nothing in the claim element precludes the steps from practically being performed as mathematical concepts.

Claim 4, it recites selecting a combination of corresponding parameterization schemes based on a terrain characteristics…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mathematical concepts. That are, nothing in the claim element precludes the steps from practically being performed as mathematical concepts.

Claim 6, it recites verifying the reliability of the numerical simulation data , correcting the numerical simulation data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mental process (i.e. evaluation)/mathematical concepts. That are, nothing in the claim element precludes the steps from practically being performed as mental process (i.e. evaluation)/mathematical concepts.

Claim 7, it recites ….measured data …is used to verify the reliability of the numerical simulation data, correlation of coefficient data between measured data and numerical simulation data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mental process (i.e. judgement)/mathematical concepts. That are, nothing in the claim element precludes the steps from practically being performed as mental process (i.e. judgement)/mathematical concepts.



Claim 11, it recites determining the representativeness, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation mathematical concepts. That are, nothing in the claim element precludes the steps from practically being performed as mathematical concepts.

Claims 12, 13, 14, 15, 17, 18, 20, 21, 22:
Similar analysis as claims 1, 2, 3, 4, 6, 7, 9, 10, and 11 apply to claims 13, 14, 15, 17, 18, 20, 21, and 22.

Claim 24:
Similar analysis as claim 1 applies to claim 24. Further, claim 24 recites computer components. The terms “processor” and “memory” are recognized as representing known classes of structure that can perform the function set forth in the claim. These elements represent no more than mere instructions to apply 
Allowable Subject Matter
Claims 1-4, 6-7, 9-15, 17-18, 20-22, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: claims 1-4, 6-7, 9-15, 17-18, 20-22, and 24 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “determining that a terrain complexity of the wind farm field exceeds a predetermined complexity, in response to determining that the ruggedness index of the wind farm field is greater than or equal to a preset first ruggedness index; determining that the anemometer tower data in the wind farm field is unrepresentative, in response to determining that the anemometer tower data in the wind farm field is not able to represent the local climate of the wind farm field, determining the mesoscale numerical simulation data as virtual anemometer tower data; ad calculating the power generation of the wind farm by using the virtual anemometer tower data” as recited in the independent claims.  
The closest prior art of record Castellani et al (“Numerical modelling for wind farm operational assessment in complex terrain”) discloses the numerical analysis is implemented using two different models: a CFD model and a mass consistent model, (See: 3 The numerical models and the SCADA data analysis).  However, the examiner has found that the distinct .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

F. Castellani, D. Astolfi, M. Burlando, and L. Terzi, "Numerical Modelling for wind farm operational assessment in complex terrain" pgs. 320-329, Elsevier. (Year: 2015) discloses wind famr operation is very complex terrains generally involves complicated and sever environment for wind turbines,…numerical results compared and validated against experimental measurement from anemometer met-mast and from turbines SCADA data sets.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        03/02/2021